Citation Nr: 0325621	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-05 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to the assignment of a higher initial evaluation 
for service-connected right knee patellofemoral syndrome, 
rated as 10 percent disabling from September 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from June 1984 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for a hip disability, left shoulder 
disability, and headaches.  By this action, the RO also 
granted service connection for allergic rhinitis and right 
knee patellofemoral pain syndrome; each disability was 
assigned a non-compensable disability rating effective from 
September 1, 1996.  

This case was previously before the Board in March 2000, at 
which time the Board denied the claims of service connection 
for a hip disability, left shoulder disability, and 
headaches.  The Board increased the veteran's disability 
rating for service-connected rhinitis to 30 percent, and 
remanded to the RO the claim of entitlement to the assignment 
of a higher initial disability rating for right knee 
patellofemoral syndrome.  By a March 2001 decision, the RO 
granted a 10 percent rating for the service-connected right 
knee disability, effective from September 1, 1996.  

The veteran appealed the Board's March 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2001 order, the Court vacated and remanded the 
Board's decision to the extent that it denied the claims of 
service connection and denied a rating greater than 30 
percent for allergic rhinitis.  The Court noted that, because 
the Board had not decided the right knee issue, it did not 
have jurisdiction to act on the claim.

Thereafter, in an April 2003 decision, the Board granted the 
veteran's claim of entitlement to service connection for 
vascular headaches, denied her claims for entitlement to 
service connection for hip and left shoulder disabilities, 
and denied her claim for assignment of an initial rating 
higher than 30 percent for allergic rhinitis.  The Board 
remanded the issue of entitlement to assignment of a higher 
initial disability rating for right knee patellofemoral 
syndrome for the RO to issue the veteran a supplemental 
statement of the case.  The RO issued the veteran the 
requested supplemental statement of the case in June 2003, 
and the case was returned to the Board in August 2003.


FINDING OF FACT

The veteran's right knee patellofemoral syndrome is 
manifested by pain and crepitus with manipulation, as well as 
by occasional swelling, but not by any limitation of right 
knee motion, instability, subluxation, weakness, 
fatigability, incoordination, effusion, or more than slight 
functional impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
VAOPGCPREC 11-00; but see Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) and Holliday v. Principi, 14 
Vet. App. 280 (2001)).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for right knee patellofemoral pain syndrome and in assigning 
the initial evaluation therefor, addressed the veteran's 
claim on the merits.  Moreover, after review of the record, 
the Board concludes that VA's duties under both the VCAA and 
the new regulations have been fulfilled.

The record reflects that the veteran was provided with notice 
of the April 1997 rating decision which granted service 
connection for right knee patellofemoral pain syndrome and 
assigned an initial non-compensable evaluation therefor.  In 
response to her notice of disagreement with the April 1997 
rating decision, the veteran was provided with a statement of 
the case in February 1998 which notified her of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected her appeal of the issue.  The 
record reflects that the RO, in a May 2001 correspondence, 
requested that the veteran identify any additional non-VA 
sources of treatment for her right knee disability, and 
specifically advised her that VA would attempt to obtain any 
such records for which she completed and returned an 
authorization form; the RO also suggested that she herself 
contact any private sources of treatment for her disability 
in the event that she wished to expedite processing of her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate her claim.  Moreover, and as noted above, the 
veteran was advised in May 2001 as to which evidence should 
be obtained by her and which evidence would be retrieved by 
VA.  It is clear from submissions by and on behalf of the 
veteran that she is fully conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The record also reflects that the veteran was afforded 
several VA examinations in connection with the instant claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee patellofemoral syndrome.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of active service ended in August 1996.  Service connection 
for right knee patellofemoral pain syndrome was granted in 
April 1997; the disability was assigned a non-compensable 
(zero percent) evaluation effective September 1, 1996.  In 
March 2001, the RO increased the evaluation assigned the 
disability to 10 percent disabling, effective September 1, 
1996; the 10 percent evaluation has remained in effect since 
that time.

Service medical records document complaints of right knee 
pain in March 1985; the knee was stable on examination, with 
no edema present, and the veteran was diagnosed with 
chondromalacia patellae.  The service medical records show 
that the  veteran went before a Medical Board in June 1995, 
the report of which notes that she was diagnosed with 
bilateral patellofemoral pain syndrome in 1994 based on her 
complaints of knee pain.  Physical examination showed the 
presence of full range of right knee motion with crepitus 
present, but without any identified laxity or tenderness; the 
Medical Board recommended review of the veteran's case by a 
Physical Evaluation Board (PEB) with a referral diagnosis of, 
inter alia, bilateral patellofemoral pain syndrome.  A PEB 
was thereafter convened and in January 1996, after receiving 
testimony from the veteran concerning her bilateral knee 
pain, crepitus and giving way, recommended her placement on 
the Temporary Disability Retirement list (TRDL); the PEB 
concluded that her right knee disability was more of a 
contributing condition to her venous insufficiency (another 
disability under review by the PEB) rather than a separately 
unfitting disability.

In several statements on file, the veteran contends that she 
experiences constant right knee pain with activity, as well 
as giving way of the joint.  In an August 2000 application 
for a total disability rating based on individual 
unemployability due to service-connected disabilities, the 
veteran only identified deep venous thrombosis as the 
disability preventing her from securing or following any 
substantially gainful occupation; she reported on that 
application that she had worked during the summer months 
since 1998 as a cook/supervisor.

On VA examination in December 1996, the veteran reported that 
she worked as a housewife caring for her children.  Physical 
examination showed that she had a limping gait.  The presence 
of right knee swelling was noted, but no deformity or lateral 
instability was identified.  She was able to flex the right 
knee to 140 degrees and to extend the knee to 0 degrees.

On file are VA treatment records for December 1996 to 
November 1998 which show that the veteran presented in March 
1997 with complaints of right knee pain.  Physical 
examination at that time was negative for clinical 
corroboration of any real pain, and the treating physician 
questioned whether the veteran had patellofemoral disease.  
X-ray studies of the knee showed the presence of tiny 
osteophytes about the medial compartment, but demonstrated 
the absence of any joint space narrowing or subchondral 
sclerosis; the patellofemoral compartment was considered 
normal.  The March 1997 treating physician diagnosed 
bilateral knee pain, left much greater than right.  The 
veteran was prescribed a right knee brace in April 1997.  The 
records show that the veteran was seen in February and July 
1998 for continued complaints of bilateral patellofemoral 
pain, with left knee symptoms still worse than the right.  
She denied any catching or locking but reported that her knee 
pain was worse when traversing stairs.  X-ray studies in 
October 1998 showed very minimal degenerative changes in the 
right knee, consisting of minimal marginal hypertrophic 
spurring at the medial condyle, but with no significant 
narrowing of the right knee joint; the studies found no 
evidence of fluid accumulation or of any fracture or 
dislocation.  The treatment records show that the veteran 
reported working briefly as a cook at a summer camp, but that 
since the position was physically strenuous in terms of 
standing, she was unable to carry out the activities required 
of the position for prolonged periods.

On file is the report of an October 1998 VA vascular 
examination of the veteran, at which time she reported 
experiencing increasing instability of her right knee.  
Physical examination disclosed the presence of varicosities 
affecting the right leg and the examiner concluded that she 
had deep venous thrombosis and increasingly severe 
varicosities affecting both lower extremities.

In March 2000 the veteran underwent an examination in 
connection with her TDRL status.  At that time she reported 
complaints concerning left knee instability, and the 
examination findings were essentially limited to the left 
lower extremity.  The examiner diagnosed the veteran with, 
inter alia, "[b]ilateral patellofemoral pain syndrome.  Pain 
and instability limit functional status."  The record 
reflects that the veteran was permanently retired from the 
military in May 2000.

The veteran was afforded a VA examination in June 2000, at 
which time she reported experiencing pressure, aches and pain 
around the right kneecap.  She additionally reported 
experiencing right knee pain when traversing stairs, as well 
as occasional right knee stiffness and giving way.  She 
denied any abnormal movement of the right kneecap and denied 
using any knee braces.  The veteran reported that she had not 
worked for a number of years, and last worked as a cook.  
Physical examination disclosed that the veteran was able to 
stand without assistance or support and to stand on her toes 
and heels.  She exhibited a mildly antalgic gait favoring the 
right side.  There was approximately 15 degrees of "valus" 
alignment in the right knee.  Range of right knee motion 
testing disclosed flexion to 140 degrees and extension to 0 
degrees, with patellofemoral crepitus present.  The presence 
of pain to compression and tenderness to palpation was 
identified, but no evidence of fluid accumulation or effusion 
was found.  The examiner noted the presence of a mild lateral 
tilt to the right patella at rest with 2+ lateral 
displacement (passive glide) of the right kneecap.  The 
examiner also noted that there was essentially normal right 
patellar tracking with no distinct subluxation, and that the 
knee was stable to testing.  The veteran exhibited normal 
right knee strength.  

X-ray studies of the knee suggested the presence of patella 
alta with osteophyte formations, as well as seven degrees of 
valgus.  There was a lateral spur around the patella and very 
slight lateral displacement of the patella.  The examiner 
concluded that the veteran's right knee disorder was 
productive of pain, but not of any weakness, incoordination, 
loss of motion, or abnormal movement of the kneecap.  He 
allowed that there might be some fatigability.  The examiner 
concluded that, overall, the right knee disorder caused 
slight functional impairment.  X-ray studies performed in 
July 2000 showed tiny patellar and medial compartment 
osteophytes, with no other abnormalities.  

The veteran was afforded a VA general medical examination in 
October 2000, at which time she reported that she was unable 
to stand for prolonged periods in part because of knee 
problems, and that she was unemployable as a result.  
Physical examination disclosed the presence of a slight limp 
as well as genu varus of the knees.  No instability was 
identified, but tenderness and crepitus were evident.

On VA neurologic examination in November 2002 the veteran was 
able to walk on her heels and toes, and she exhibited a 
normal gait.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO evaluated the veteran's right knee patellofemoral 
syndrome as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under that code, a 10 percent rating 
is warranted where flexion of the leg is limited to 45 
degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, and a 30 percent rating is appropriate 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees, a 20 
percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. §  
4.71a, Diagnostic Code 5261.

Additionally, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
appropriate for severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Review of the record discloses that the veteran has 
consistently demonstrated full range of right knee motion, 
but that she exhibits crepitus with manipulation of the knee 
as well as pain to compression and tenderness to palpation of 
the knee.  She also demonstrated on one occasion the presence 
of knee swelling.  In light of the above the Board finds, as 
did the RO, that the evidence supports a 10 percent 
evaluation for the veteran's right knee disorder.  The Board 
points out, however, that while there is clinical 
corroboration of the veteran's complaints of right knee pain, 
she nevertheless retains full range of right knee motion, 
without any evidence of weakness or incoordination.  
Moreover, while the veteran reports giving way of the knee 
and the June 2000 VA examiner suggested that the veteran 
might have excess right knee fatigability, the veteran has 
consistently demonstrated full strength of the right knee, 
and the referenced examiner did not in fact conclude that 
excess fatigability was present.  In any event, the June 2000 
examiner, after evaluating the veteran and considering the 
symptoms of pain and possible fatigability, concluded that 
the veteran's symptoms were productive of no more than slight 
functional impairment of the knee.

Although the veteran reports that her right knee is unstable, 
none of the VA examination or treatment reports on file 
suggests the presence of right knee instability, and the June 
2000 examiner specifically noted that, despite the presence 
of some lateral displacement (passive glide) of the right 
kneecap, there was normal right patellar tracking as well as 
stability of the knee ligaments, with no subluxation.  The 
Board acknowledges that the March 2000 military examination 
report diagnosed "[b]ilateral patellofemoral pain syndrome.  
Pain and instability limit functional status."  Review of 
the referenced examination report makes clear, however, that 
the examiner was referring to instability affecting the left 
knee, and not the right knee, particularly as no findings 
regarding the right knee were made at any point in the 
examination report.  In any event, as already discussed, the 
June 2000 examiner found no evidence of instability.  
Moreover, while X-ray studies of the knee have demonstrated 
the presence of small osteophytes, the studies are negative 
for any evidence of subluxation.  In addition, while the 
veteran was prescribed a right knee brace in April 1997, she 
has consistently demonstrated full right knee strength, and 
she in any event apparently no longer uses the brace. 

In short, the medical evidence shows that the veteran retains 
a full level of right knee motion with only slight functional 
impairment associated with her symptoms of right knee pain 
and possible fatigability.  Given the above evidence showing 
full range of right knee motion and the absence of objective 
findings of weakness, incoordination, or more than slight 
functional limitation, the Board finds that a rating in 
excess of 10 percent under Diagnostic Codes 5260 or 5261 is 
not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, as there is no evidence of even slight lateral 
instability or subluxation of the right knee, a rating under 
Diagnostic Code 5257 is not warranted. 

The Board notes that as there is no evidence showing that the 
veteran's semilunar cartilage has been removed, or even 
dislocated, and as the veteran has not reported any right 
knee locking or demonstrate any effusion into the joint at 
any point, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258 or 5259 are not for application.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97) are not for application.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  Although X-ray studies note the presence of 
osteophytes around the right knee, the joint space of the 
knee has remained unaffected, and the veteran has not at any 
point been diagnosed with arthritis of the right knee.  In 
any event, even assuming that she exhibits arthritic changes 
of the knee, as discussed previously, she has not 
demonstrated any right knee instability.

Accordingly, the Board concludes that the veteran is not 
entitled to a rating in excess of 10 percent for her right 
knee patellofemoral syndrome.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  Although the veteran reported that she 
stopped working at a recurring summer job because of her 
service-connected disabilities, including her right knee 
disorder, the Board points out that she has not adduced any 
evidence, nor is there any indication from her prior 
employer, showing that the veteran's knee disability prompted 
or required her resignation.  In any event, and as already 
discussed, she retains full range of right knee motion 
without evidence of weakness, instability or incoordination, 
and the June 2000 examiner specifically concluded that there 
was no more than slight functional impairment associated with 
the knee.  Moreover, the current evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected right knee disability, or indicate that the 
manifestations of the knee disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected right knee disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the right knee 
disability would be in excess of that contemplated by the 
assigned evaluations.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board lastly notes that the RO, in granting entitlement 
to service connection for right knee patellofemoral pain 
syndrome, assigned the veteran an effective date for service 
connection of September 1, 1996 (the day following her 
discharge from service).  The Board has reviewed the evidence 
of record, but concludes that the veteran's disability has 
remained no more than 10 percent disabling under any 
applicable rating criteria for the period since September 1, 
1996.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to assignment of an initial rating higher than 10 
percent for right knee patellofemoral syndrome is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

